    Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.42 Filed 02/09/21 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

MICHAEL ANGELO BURNETT,

                           Plaintiff,                            Case No. 1:20-cv-1173

v.                                                               Honorable Paul L. Maloney

HEIDI E. WASHINGTON,

                           Defendant.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$402.001 civil action filing fees applicable to those not permitted to proceed in forma pauperis.

This fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If

Plaintiff fails to pay the fee, the Court will order that this case be dismissed without prejudice.

Even if the case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
 Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.43 Filed 02/09/21 Page 2 of 7




                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
 Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.44 Filed 02/09/21 Page 3 of 7




process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that they were frivolous,

malicious and/or failed to state a claim. See, Burnett v. Marschke et al., No. 2:09-cv-225 (W.D.

Mich. Feb. 5, 2010); Burnett v. Hofbauer et al., No. 2:09-cv-192 (W.D. Mich. Dec. 2, 2009);

Burnett v. Caruso, et al., No. 2:09-cv-180 (W.D. Mich. Oct. 8, 2009); Burnett v. Hill, et al., No.

2:09-cv-39 (W.D. Mich. Mar. 6, 2009); Burnett v. Caruso, et al., No. 2:08-cv-168 (W.D. Mich.

Jan. 5, 2009). In addition, Plaintiff has been denied leave to proceed in forma pauperis under the

three-strikes rule in dozens of cases. See, e.g., Burnett v. Kipela et al., No. 2:20-cv-105 (W.D.

Mich. Oct. 18, 2010) (ECF Nos. 3-4).

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

                In order to allege sufficiently imminent danger, we have held that “the threat
        or prison condition must be real and proximate and the danger of serious physical
        injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
        796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
        assertion that he or she faced danger in the past is insufficient to invoke the
        exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
        492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
        exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
        of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
        Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
        insufficient for the imminent-danger exception).

                 In addition to a temporal requirement, we have explained that the
        allegations must be sufficient to allow a court to draw reasonable inferences that
        the danger exists. To that end, “district courts may deny a prisoner leave to proceed
        pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
        conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
        rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798

                                                   3
 Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.45 Filed 02/09/21 Page 4 of 7




        (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
        492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
        insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

                 Plaintiff is incarcerated with the Michigan Department of Corrections (MDOC) at

the Bellamy Creek Correctional Facility (IBC), and the actions about which he complains

purportedly occurred at that facility. He sues the following IBC officials: Correctional Officer

Unknown Wilborn; Assistant Deputy Warden J. McBride; and unnumbered Jane Does (Unknown

Part(y)(ies)).

                 The instant complaint is one of three new complaints filed by Plaintiff within little

more than two weeks. See Burnett v. Macauley et al., No. 1:20-cv-1116 (W.D. Mich.); Burnett v.

Wiborn et al., No. 1:20-cv-1161 (W.D. Mich.); Burnett v. Washington, No. 1:20-cv-1173 (W.D.

Mich.). The three complaints are the first filed in this Court by Plaintiff in 10 years. By late 2010,

Plaintiff had accumulated all five of his strikes and had been denied pauper status in two dozen

additional cases in the Western District of Michigan.

                 In the first of his three 2020 complaints (No. 1:20-cv-1116), Plaintiff alleged that

for 15 years, at least 5 times per week, Defendants Bolton and Lane used the “Safety Systems” at

IBC to “release[] their excreted waste (“feces”) and urine in [Plaintiff’s] mouth.” (1:20-cv-1116,

ECF No. 3, PageID.13; see also ECF No. 1, PageID.2–3.) Plaintiff alleged that “Defendants

Bolton and Lane can do just about anything to [him] physically while on the prison Safety Systems



                                                   4
 Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.46 Filed 02/09/21 Page 5 of 7




at Bellamy.” (1:20-cv-1116, ECF No. 1, PageID.3.) He stated that Defendants Bolton and Lane

told him “[t]hat they and their staff were not going to stop excreting waste and urine into my mouth

until I am dead. . . . So, I might as well go ahead and kill myself.” (Id., PageID.2.) Plaintiff alleged

that he suffered nausea and chest pain, because the waste and urine aggravated his acid-reflux

condition.

               Plaintiff admitted that he suffered from paranoia and schizophrenia, and he stated

that Defendants laughed at him and told him that he would never be believed because of his

diagnoses. Plaintiff alleged that he complained to his psychologist about Defendants using the

“Safety Systems” to perpetrate the assaults, but when the psychologist asked Defendants what the

“Safety Systems” were, Defendants denied that such system(s) existed. Due to Defendants’

denials of the existence of the “Safety Systems,” Plaintiff’s psychiatric medications were increased

over his objections. Plaintiff argued that Defendants’ denial of the existence of “Safety Systems”

is refuted by MDOC Policy Directive (PD) 04.04.100, which is entitled “Custody, Security, and

Safety Systems.” He alleged that he was in imminent danger from Defendants’ continuing use of

the “Safety Systems” to cause Plaintiff to ingest feces and urine.

               The Court initially and improvidently granted leave to proceed in forma pauperis

in the first case, No. 1:20-cv-1116. The Court has since vacated that order and denied pauper

status under the three-strikes rule. (No. 1:20-cv-1116, ECF Nos. 7–8, PageID.53–59.)

               However, emboldened by the Court’s grant of pauper status in that case, Plaintiff

promptly filed two additional actions. In his second 2020 action, No. 1:20-cv-1161, Plaintiff

alleged that, on November 29, 2019, Defendants Wilborn and Unknown Part(y)(ies) used the

Safety Systems to deliver Defendant Wiborn’s feces and urine directly into Plaintiff’s mouth. He

alleged that Defendant Wiborn told him that they were doing it in retaliation for Plaintiff having



                                                   5
    Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.47 Filed 02/09/21 Page 6 of 7




filed a lawsuit against the warden.2 The Court denied leave to proceed in forma pauperis under

the three-strikes rule, because Plaintiff’s allegations were fantastic and frivolous. (No. 1:20-1161,

ECF No. 1, PageID.2-3; Pl.’s Decl., ECF No. 3, PageID.54-55.)

                  The instant case is the third of Plaintiff’s 2020 actions. In his complaint, Plaintiff

repeats the allegations he raised in Case Nos. 1:20-cv-1116 and 1:20-cv-1161. He contends that

IBC officials have continued their daily use of the “Safety System” to deliver feces and urine

directing into Plaintiff’s mouth for a period of 23 months. He contends that Defendant Washington

is liable for the conduct, because she has

         been on notice since the beginning of her career in the MDOC about prison officials
         busing Plaintiff around to different facilities to be assaulted with prison officials[’]
         excreted waste, urine, and semen. And that Plaintiff has been forced to ingest their
         bodily waste for the past 15 years unabated.

(Compl., ECF No. 1, PageID.2; see also Pl.’s Decl., ECF No. 3, PageID.38.)

                  As with Plaintiff’s other 2020 cases, Plaintiff’s allegations in the instant case are

“fantastic or delusional and rise to the level of irrational or wholly incredible.” Rittner, 290 F.

App’x at 79. Plaintiff draws his claim of the existence of the “Safety System” capable of delivering

feces into his mouth from PD 04.04.100, which references safety systems in the prison generally;

it does not support Plaintiff’s fantastic allegation that there exists a special system at IBC (or any

other MDOC facility) that allows officials to both communicate and deliver feces and urine

directly into Plaintiff’s mouth. The referenced policy discusses the specifics of custody, security,


2
  As discussed, prior to the 2020 actions cited, Plaintiff had not filed an action in this Court since 2010. However,
Plaintiff filed several lawsuits in the Eastern District of Michigan between 2010 and the filing of his 2020 complaints
in this Court. See Burnett v. Jenkins et al., 2:19-cv-13513 (E.D. Mich.) (alleging that officials at the Macomb
Correctional Facility (MRF) and ICF (including ICF Warden Macauley) delivered feces and urine into his mouth by
way of the prison Safety Systems); Burnett v. Walsh et al., No. 2:18-cv-11063 (E.D. Mich.) (alleging that officials at
MRF are using the MDOC Safety Systems to deliver feces and other bodily fluids into his mouth and are forcibly
ejaculating into his mouth); Burnett v. Eelbode et al., No. 5:19-cv-12471 (E.D. Mich.) (alleging that officials at MRF
put feces into his mouth at least three times a week). Case No. 2:18-cv-11063 was dismissed as frivolous on April
26, 2018. (2:18-cv-11063, ECF No. 11, PageID.58-60.) Arguably, Plaintiff’s retaliation claim was based on his filing
of the complaint in Case No. 2:19-cv-13513, in which he names Defendant Macauley.

                                                          6
 Case 1:20-cv-01173-PLM-SJB ECF No. 4, PageID.48 Filed 02/09/21 Page 7 of 7




and safety practices and features at IBC. The text of the policy is exempted from public disclosure,

because it would reveal too much information about custody and security operations at the prison.

See MDOC PD 04.04.100, https://www.michigan.gov/corrections/0,4551,7-119-1441_44369-

158561--,00.html. The simple title of the policy, however, is obvious in its meaning, and it

provides no factual support for the existence of some quasi-magical system that could perform the

actions alleged by Plaintiff. The Court concludes that Plaintiff’s allegations of imminent danger

are irrational and clearly baseless, and, as such, they do not support a conclusion that Plaintiff is

in imminent danger of serious physical injury within the meaning of § 1915(g). See Vandiver, 727

F.3d at 585; Rittner, 290 F. App’x at 79.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.

               An order consistent with this opinion will issue.



Dated:    February 9, 2021                            /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503
All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”

                                                 7
